UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIO CESAR LOPEZ PENA,

                               Plaintiff,

                        -against-

TERRY COLE, DEA, ARRESTING OFFICER; JAY
WINEBERG, FBI, SPECIAL AGENT; JUDGE
DENNY CHIN; JUDGE DOUGLAS F. EATON;
MAGISTRATE JUDGE ANDREW J. PECK; JUDGE
ROBERT W. SWEET; JUDGE RONALD L. ELLIS;
JUDGE FRANK MAAS; KEVIN RONALD
PUVALOWSKI, UNITED STATES (S.D.N.Y.)
LAWYER; REBBECA ANN MONK, UNITED                                 19-CV-10276 (CM)
STATES (S.D.N.Y.) LAWYER; MARC BERGER,
                                                                 CIVIL JUDGMENT
UNITED STATES (S.D.N.Y.) LAWYER; BOYD
JOHNSON III, UNITED STATES (S.D.N.Y.)
LAWYER; AMY FINZI, UNITED STATES (S.D.N.Y.)
LAWYER; REBECCA RICIGLIANO, UNITED
STATES (S.D.N.Y.) LAWYER; PREET BHARARA,
UNITED STATES (S.D.N.Y.) LAWYER; DAVID N.
KELEY, , UNITED STATES (S.D.N.Y.) LAWYER;
WALTER J. QUINN, PROBATION OFFICER (P.S.I.);
MARY ELLEN WARLOW, DIRECTOR, OFFICE OF
INTERNATIONAL AFFAIRS, CRIMINAL
DIVISION, WASHINGTON, DC,

                               Defendants.

       Pursuant to the order issued January 31, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    January 31, 2020
          New York, New York

                                                       COLLEEN McMAHON
                                                   Chief United States District Judge




                                             2
